





CORPORATE GUARANTY




This Corporate Guaranty ("Guaranty") is made on November 8, 2012, by HII
Technologies, Inc., a Delaware corporation ("Guarantor"), in favor of Crestmark
Commercial Capital Lending LLC ("Crestmark") to induce Crestmark to make a loan
and/or extend or continue credit to KMHVC, Inc., a Texas corporation, and Apache
Energy Services, LLC, a Nevada limited liability company (individually and
collectively "Borrower") and because Guarantor, whose economic success is
vitally linked to Borrower's success, has determined that executing and
delivering this Guaranty is in Guarantor’s interest and to Guarantor’s financial
benefit.




           1.  Guaranty.  Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Crestmark:  (a) the full, prompt and unconditional
payment when due of the Indebtedness (as defined in the Loan and Security
Agreement between Crestmark and Borrower (the "Loan Agreement")), including, but
not limited to, principal and interest on that certain $1,000,000.00 Promissory
Note (Line of Credit), (the "Note"), as each may be amended or restated and
whether on demand, at maturity, pursuant to mandatory or optional prepayments,
by acceleration or otherwise; and (b) the punctual and faithful performance and
observation by Borrower of all duties, agreements, covenants, representations
and obligations of Borrower contained in the Loan Documents (as defined in
Section 3).




           2.  Absolute, Unconditional and Continuing Obligation.  This Guaranty
is an absolute, continuing, unconditional, unlimited and irrevocable guaranty.
 Guarantor will not be relieved from any obligations under this Guaranty until
this Guaranty is terminated in accordance with Section 14.  The obligations and
liabilities of Guarantor will continue notwithstanding any defect in the
genuineness, validity or enforceability of the Indebtedness or the Loan
Documents, or any other circumstances which might otherwise constitute a legal
or equitable discharge or defense of the liabilities of a surety or guarantor or
which might otherwise limit recourse against Guarantor.  This is a guarantee of
payment and not of collection.

         

            3.  The Loan Documents.  The Loan Agreement, the Note, and all other
related documents now existing or hereafter arising and executed in connection
with the Loan, including all amendments and restatements thereto (collectively
the "Loan Documents"), are incorporated into and made a part of this Guaranty by
reference.




            4.  Continuation of Liability.  The liability and obligations of
Guarantor will in no way be affected, impaired, diminished or released by any
action or inaction whatsoever other than the indefeasible payment in full and in
cash of the Indebtedness.




            5.  Unconditional Waiver of all Defenses.  Guarantor
unconditionally, absolutely and irrevocably waives each and every defense, which
under principles of guaranty or suretyship law would otherwise operate to impair
or diminish the liability of Guarantor for the Indebtedness.




             6.  Immediate Recourse/Exercise of Rights by Crestmark.  At any
time when the Indebtedness, or any portion thereof, has not been paid when due
(whether by acceleration or otherwise), Crestmark can require that Guarantor pay
Crestmark the amounts owing on this Guaranty immediately. Crestmark is not
required to collect first from Borrower, any collateral, any other guarantor, or
any other person.  No delay or stay in any acceleration of the Indebtedness, as
against the Borrower, due to the application of any bankruptcy, insolvency or
other law or proceeding will be effective under this Guaranty, and Guarantor
agrees to immediately pay the amount of the Indebtedness that would be due and
payable but for such delay or stay.  All rights, powers, and remedies of
Crestmark hereunder and under the Loan Documents are cumulative and not
alternative and shall be in addition to all rights, powers, and remedies given
to Crestmark by law and by agreement.











--------------------------------------------------------------------------------










           7.  Subordination/Subrogation.  In the event that Guarantor becomes
obligated to pay any sums to Borrower, or in the event that Borrower or any
subsequent owner of any Collateral is now or hereafter becomes indebted to
Guarantor, the amount of such indebtedness will at all times be subordinate as
to lien, time of payment and all other respects, to the amounts owing to
Crestmark by Borrower.  Furthermore, until the Indebtedness is indefeasibly paid
in full and in cash, Guarantor hereby absolutely, irrevocably and
unconditionally waives all rights Guarantor may have, at law or in equity to
seek or claim subrogation. Crestmark has no duty to enforce or protect any
rights, which the undersigned may have against Borrower or any other Person and
Guarantor assumes full responsibility for enforcing and protecting these rights.




          8.  Representations and Warranties.  Guarantor represents, warrants
and covenants to Crestmark that:  (a) it is a corporation duly organized, in
good standing, and that the execution and delivery of this Guaranty and the
performance of the obligations under this Guaranty are within Guarantor's
corporate powers, have been duly authorized by all necessary actions, including
by its board of directors, and do not contravene its articles or by-laws; (b) it
is the sole owner of Borrower; (c) Guarantor has completely read and understands
the Loan Documents and agrees to all those portions which apply to Guarantor;
(d) Guarantor was provided an opportunity to review the Loan Documents with its
legal counsel; (e) any financial statements of Guarantor furnished Crestmark are
true and correct in all material respects and include all contingent liabilities
of Guarantor; (f) since the date of any financial statements furnished to
Crestmark, no material adverse change has occurred in the financial condition of
Guarantor; (g) there are no pending or to Guarantor’s knowledge threatened legal
proceedings against Guarantor, no judgments against Guarantor, and no federal or
state tax liens have been filed or threatened against Guarantor; and (h)
Guarantor is not in default or claimed default under any agreement for borrowed
money.  Guarantor agrees to immediately give Crestmark written notice of any
material adverse change in its financial condition.




            9.  Expenses.  Guarantor agrees to pay all expenses (including
attorneys’ fees) incurred by Crestmark in connection with the enforcement of
Crestmark's rights under the Loan Documents, this Guaranty, and the collection
of the Indebtedness.




            10.  Transfer of Assets.  Guarantor further agrees that until the
Indebtedness is indefeasibly paid in full, and in cash, Guarantor will not,
without Crestmark's prior written consent: (i) make any voluntary transfer of
any of Guarantor's assets which would have the effect of materially diminishing
Guarantor's present net worth or (ii) guaranty the debts or obligations of any
other person or entity.  




            11.  Reinstatement.  This Guaranty will continue to be effective or
will be automatically reinstated, as the case may be, if at any time payment of
all or part of the Indebtedness is rescinded or must otherwise be restored or
returned by Crestmark, including in connection with Borrower’s bankruptcy or
insolvency.  




             12.  Joint and Several Liability.  The term "Guarantor" shall mean
each person executing this Guaranty, each individually and together
collectively, and the obligations of Guarantor and any other guarantor executing
a guaranty, including in connection with the Loan will be joint and several.




             13.  Assignability/Binding Effect.  This Guaranty shall be
assignable by Crestmark without notice to Guarantor and shall inure to the
benefit of Crestmark and to any subsequent successors and assigns.








2







--------------------------------------------------------------------------------







           14.  Termination.  Notwithstanding anything contained herein to the
contrary, the liability of Guarantor will be terminated only in the event that
(i) Borrower or Guarantor has indefeasibly paid Crestmark in cash and in full
the Indebtedness and (ii) the Loan Agreement is terminated.  




            15.  Severability.  If any provision of this Guaranty is in conflict
with any statute or rule of law or is otherwise unenforceable for any reason,
then that provision will be deemed null and void to the extent of the conflict
or unenforceability and will be deemed severable, but it will not invalidate any
other provision of this Guaranty.




            16.  Security:  The performance of Guarantor’s obligation under this
Guaranty is secured by all assets of Guarantor and Guarantor hereby grants to
Crestmark a continuing security interest in and to any collateral now or
hereafter described in any form UCC-1 filed against Guarantor naming Crestmark
as the secured party, and all of Guarantor’s right, title and interest in and to
all assets including but not limited to the following property, now owned and
hereafter acquired:  all personal property of Guarantor, wherever located, and
now owned or hereafter acquired; including, all of Guarantor’s:  (a) Accounts;
(b) Goods; (c) Inventory; (d) Equipment; (e) Chattel Paper; (f) Instruments,
including Promissory Notes; (g) Investment Property; (h) Documents; (i) Deposit
Accounts; (j) Commercial Tort Claims specifically identified by Crestmark; (k)
money (l) Letter of Credit Rights; (m) General Intangibles; (n) Supporting
Obligations; and (o) to the extent not listed above as original collateral, all
proceeds and products of the foregoing.  Capitalized terms used in this
paragraph or elsewhere in this Agreement, but not otherwise defined herein, have
the meanings given to them under Article 9 of the UCC, or absent definition in
Article 9, in any other article of the UCC.




            17.  Complete Agreement.  This Guaranty is the final, complete and
exclusive expression of the agreement between Guarantor and Crestmark with
respect to the subject matter of this Guaranty.  This Guaranty cannot be
modified or amended except in a writing signed by both Guarantor and Crestmark.




The Guarantor executes this Guaranty as of the day and year first above written.







WITNESSES:

GUARANTOR:




HII TECHNOLOGIES, INC.







Sign:  /s/Greg Carney

By: /s/Matthew C. Flemming

Matthew C. Flemming, CEO

Print: Greg Carney  







Sign:


Print:  










2346877.2





3





